           Entered on Docket October 26, 2020            Below is the Order of the Court.




                                                         _________________________
                                                         Timothy W. Dore
                                                         U.S. Bankruptcy Court
                                                         (Dated as of Entered on Docket date above)
1

2

3

4

5     __________________________________________________________________________

6
                                   UNITED STATES BANKRUPTCY COURT
7                                  WESTERN DISTRICT OF WASHINGTON
8
                                              AT SEATTLE

9     In re:                                          Bankruptcy No. 20-12648
10
      Harland Samuel Markham and Deborah              ORDER RESTRICTING ACCESS
11    May Markham,                                    TO INFORMATION
12
                       Debtors.

13
               THIS MATTER comes before the Court on Debtor’s Motion to Restrict Access to
14
     and Redact Petition (Docket No. 1). Having considered the Motion in this matter, the Court
15
     hereby ORDERS: Debtor’s Motion to Restrict Access to and Redact Petition (Dkt.
16
     No. 1) is GRANTED. Upon entry of this Order, the Clerk of the Court shall permanently
17
     remove from public view and prohibit electronic access to Docket Number 1. Within seven
18
     days of the entry of this Order, the Debtors shall file a properly redacted version of their
19
     petition and schedules.
20

21
                                          /// END OF ORDER///

22
     Presented by:
     LASHER HOLZAPFEL
23
     SPERRY & EBBERSON, PLLC
24    /s/ Danial D. Pharris
25   Danial D. Pharris, WSBA #13617
     Attorneys for Debtors



                                                                        L A S H E R       2600 TWO UNION SQUARE
                                                                                          601 UNION STREET
                                                                        HOLZAPFEL         SEATTLE, WA 98101-4000
                                                                        S P E R R Y &     (206) 624-1230
     ORDER RESTRICTING ACCESS TO INFORMATION - 1                                          FAX (206) 340-2563
                                                                        EBBERSON
     {22927/30260/V1391857.DOCX}                                                  PLLC
